                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

NICHOLAS WELCH                                                                        PLAINTIFF

V.                                                  CIVIL ACITON NO. 1:19-CV-91-NBB-DAS

BOTTLING GROUP, LLC                                                                 DEFENDANT

                                             ORDER

       On May 15, 2019 the court granted the plaintiff’s motion to proceed in forma pauperis,

ordering the U.S. Marshal to serve process on the defendant. On May 21, 2019, the defendants

filed an answer, without raising any objection as to the lack of service of process. The following

day the summons was issued. Because service of process is no longer necessary, the court

rescinds that portion of the order granting leave to proceed that required the U.S. Marshal to

serve the summons.

       SO ORDERED this the 22nd day of May, 2019.




                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE
